On March 9, 2001, respondent W. Fredrick Zimmerman was disciplined by suspension for 1 year and ordered to pay the costs of the proceedings and to furnish proof of compliance with Supreme Court Rule 218 (2002 Kan. Ct. R. Annot. 279). It was made a condition of his reinstatement to provide proof of current malpractice insurance. See In re Zimmerman, 270 Kan. 855, 19 P.3d 160 (2001).
On November 26, 2002, respondent filed an affidavit verifying that he has fully complied with the conditions entered by this court on March 9, 2001, and moves the court for an order reinstating him to the practice of law.
The court finds that the motion should be granted and that respondent should be reinstated to the practice of law and discharged from any further obligation in this matter.
It Is Therefore Ordered thatW. Fredrick Zimmerman be and he is hereby reinstated to the practice of law in the State of Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports.